       Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 1 of 26. PageID #: 815




                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRCT OF OHIO
                                     EASTERN DIVISION

BRITTNEY SAYRE,                                      )
                                                         CASE NO. 1:20-CV-01400-JDG
                                                     )
                Plaintiff,                           )
                                                     )
         vs.
                                                     )   MAGISTRATE JUDGE
COMMISSIONER OF SOCIAL                               )   JONATHAN D. GREENBERG
SECURITY,                                            )   MEMORANDUM OF OPINION AND
                Defendant,                           )   ORDER
                                                     )



         Plaintiff, Brittney Sayre (“Plaintiff” or “Sayre”), challenges the final decision of Defendant,

Andrew Saul,1 Commissioner of Social Security (“Commissioner”), denying her application for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 416(i),

423, and 1381 et seq. (“Act”). This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and the consent

of the parties, pursuant to 28 U.S.C. § 636(c)(2). For the reasons set forth below, the Commissioner’s

final decision is VACATED AND REMANDED FOR FURTHER CONSIDERATION CONSISTENT

WITH THIS OPINION.

                               I.     PROCEDURAL HISTORY

         In August 2017, Sayre filed an application for SSI alleging a disability onset date of August 10,

2017 and claiming she was disabled due to partial amputation/23 surgeries on her right foot, fibromyalgia,

osteochorditis, protruding disc in her neck, and kyphosis.      (Transcript (“Tr.”) at 16, 124-25.)   The

application was denied initially and upon reconsideration, and Sayre requested a hearing before an

administrative law judge (“ALJ”). (Id. at 16.)


1
    On June 17, 2019, Andrew Saul became the Commissioner of Social Security.
                                                 1
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 2 of 26. PageID #: 816




       On March 20, 2019, an ALJ held a hearing, during which Sayre, represented by counsel, and an

impartial vocational expert (“VE”) testified. (Id.) On May 1, 2019, the ALJ issued a written decision

finding Plaintiff was not disabled. (Id. at 16-33.) The ALJ’ s decision became final on April 29, 2020,

when the Appeals Council declined further review. (Id. at 1-7.)

       On June 25, 2020, Sayre filed her Complaint to challenge the Commissioner’s final decision.

(Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 13-15.) Sayre asserts the

following assignments of error:

       (1) The ALJ committed harmful error when she failed to properly apply the doctrine of
           res judicata.

       (2) The ALJ erred when she failed to properly evaluate the cumulative evidence in the
           record.

       (3) The ALJ erred when she did not meet her burden at Step Five of the Sequential
           Evaluation.

(Doc. No. 1.)

                                      II.    EVIDENCE

A.     Personal and Vocational Evidence

       Sayre was born in August 1992 and was 26 years-old at the time of her administrative hearing (Tr.

16, 29), making her a “younger” person under Social Security regulations. See 20 C.F.R. § 416.963(c).

She has at least a high school education and is able to communicate in English. (Id. at 29.) She has no

past relevant work. (Id.)

B.     Relevant Medical Evidence2

       A November 10, 2010 Individualized Education Plan (“IEP”) documented the difficulties Sayre

had while in school, including migraines which caused her to be hospitalized, major depressive disorder



2
  The Court’s recitation of the medical evidence is not intended to be exhaustive and is limited to the
evidence cited in the parties’ Briefs.
                                               2
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 3 of 26. PageID #: 817




recurrent with psychotic features, generalized psychotic disorder, and bulimia nervosa. (Tr. 297.) Sayre

qualified for special education services due to a learning disability in reading and written expression. (Id.

at 298.)   Sayre had difficulty in her ability to sustain comprehension, short term memory, and

concentration. (Id.) Sayre also suffered from “severe anxiety.” (Id. at 299.) However, she measured

proficient on all of the Ohio Graduation Tests. (Id.)

       From April 2015 through August 2017, Sayre met with a case manager and other clinicians from

The Centers for Families and Children. (Id. at 335-97.) She continued to meet with them approximately

weekly after filing her current application for SSI benefits. (Id. at 397-419.)

       On May 7, 2015, Sayre underwent a psychiatric evaluation.              (Id. at 432.)   Sayre reported

depression, anxiety, and some bipolar symptoms. (Id.) She stated her last psychiatrist had diagnosed her with

bipolar disorder, anxiety, and major depression. (Id.) She could not remember what medication she had been

prescribed. (Id.) Sayre endorsed anhedonia, low energy, low frustration tolerance, poor concentration, and

poor appetite. (Id.) Sayre also reported frequent suicidal thoughts but no plan. (Id.) She stated she had two

past suicide attempts. (Id.) Sayre further endorsed hearing noises others did not hear, flashbacks, intrusive

memories, nightmares, hypervigilance, startling easily, excessive worry, panic attacks, and some anxiety in

crowds and small spaces. (Id.) Sayre reported living with her mother. (Id. at 433.) She stated she had tried

to work but could not because of her foot. (Id.) Treatment providers diagnosed Sayre with major depressive

disorder recurrent moderate and PTSD. (Id. at 435.)

       On July 11, 2016, Sayre saw Kelley Kauffman, RN, NP. (Id. at 438.) Sayre reported that her

depression could reach a 10/10 and she isolates herself and cries “like a baby.” (Id.) Kauffman noted Sayre’s

situation was worse. (Id. at 439.) Kauffman determined Sayre had “[i]ncreased depression with possible

psychosis” and that it was “[u]nclear if these symptoms were related to mood or separate etiology.” (Id.)

Kauffman started Sayre on Seroquel for improved symptom management. (Id.)



                                                 3
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 4 of 26. PageID #: 818




       On August 10, 2016, Sayre saw Kauffman for follow up. (Id. at 440.) Sayre told Kauffman she

was “‘good.’” (Id.) Sayre reported Seroquel had helped her irritability and her sleep but that she was still

depressed. (Id.) Sayre rated her depression as a 7/10 and her anxiety as a 5-6/10. (Id.) Sayre reported

her appetite had been poor, and she had been eating only one meal a day. (Id.) Kauffman found Sayre

presented as “depressed and anxious,” although there was some improvement in her irritability. (Id. at

441.) Kauffman increased Seroquel for improved symptom management. (Id.)

       On September 12, 2016, Sayre saw Kauffman for follow up. (Id. at 442.) Sayre reported Seroquel

had helped her anger, and she felt her anxiety was less. (Id.) She again rated her depression as a 7/10,

although she endorsed more good days than bad days. (Id.) Sayre reported she was seeing a podiatrist the

next day to see if there was anything to be done to fix her foot. (Id.) Kauffman noted Sayre had

continued depression and anxiety although Sayre perceived improvement.             (Id. at 443.)   Kauffman

continued Sayre’s medication. (Id.)

       On October 18, 2016, Sayre underwent a pre-surgical evaluation at MetroHealth ahead of her

November 10, 2016 surgery. (Id. at 482.) On examination, Sheena Settlemires, CNP, found no gross or

obvious abnormalities of the extremities, no motor deficits, intact sensation, and no gross or obvious

abnormalities on visible skin. (Id. at 483.)

       On November 10, 2016, Sayre underwent a Weil osteotomy without fixation on the second

metatarsal of the right foot, arthrodesis in the proximal interphalangeal joint on the second toe of the right

foot, V-Y skin plasty on the fifth metatarsophalangeal joint of the right foot, and a capsulotomy on the

fifth metatarsophalangeal joint of the right foot.     (Id. at 472-476.)    Lisa Roth, DPM, noted Sayre

understood she could not make her foot perfect but was looking to make small changes so that Sayre’s

foot could be more functional and less painful with shoe gear. (Id. at 477.)

       On February 3, 2017, Sayre saw Kauffman for follow up. (Id. at 447.) Sayre reported she was


                                                 4
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 5 of 26. PageID #: 819




“‘in a lot of pain.’” (Id.) Sayre said she had recovered from foot surgery, which had helped with her

mobility but not her pain, and she was now having issues with some of her other toes. (Id.) Kauffman

determined Sayre had “[c]ontinued depression related to psychological stressors.” (Id. at 448.) Kauffman

continued Sayre’s medications and referred her to a neurologist “for assessment of traumatic brain injury

and how this may be affecting her mood/behavior.” (Id.)

       On March 6, 2017, Sayre saw Kauffman for follow up. (Id. at 449.) Sayre reported she had been

all right and was doing a little bit better. (Id.) She told Kauffman she had not scheduled an appointment

with the neurologist or with a counselor yet. (Id.) Sayre reported her sleep had been okay. (Id.)

Kauffman noted Sayre continued to have anxiety and depression, as well as impulsivity. (Id. at 450.)

Kauffman suspected Sayre’s impulsivity was “partially related” to her traumatic brain injury and partially

due to her history of trauma. (Id.)

       On May 2, 2017, Sayre saw Theresa Backman, NP, for follow up. (Id. at 452.) Sayre complained

of a lot of migraines lately, as well as nausea and vomiting that went away when she took Seroquel. (Id.)

However, Sayre no longer wanted to take Seroquel. (Id.) Sayre reported her mood was better, but she had

been having side effects from her medications. (Id.) She was sleeping six to seven hours a night. (Id.)

Her appetite had been okay, but she had been throwing up every day for the past few months. (Id.) Sayre

also reported her energy was very low. (Id.) Backman decreased Seroquel and instructed Sayre to taper

off of it as tolerated. (Id. at 453.) Backman continued the rest of Sayre’s medications. (Id.)

       On May 5, 2017, Sayre saw neurologist Dr. Alessandro Serra for evaluation of her migraine

headaches. (Id. at 617.) Sayre complained of headaches that started at her right temple and extended to

the other side, sometimes with a gradual onset, and with a pulsating pain that could be 10/10. (Id.) Sayre

denied sensitivity to light or sound but endorsed nausea and vomiting. (Id.) Sayre reported her headaches

had been worse for the past two months, complaining of nausea and vomiting every day, occasional



                                                 5
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 6 of 26. PageID #: 820




double vision and blurred vision, weakness, and flashes of light in her vision. (Id.) Sayre endorsed a

10/10 headache while in the office, but Dr. Serra noted she was talking and using her phone. (Id.) Sayre

reported she had not eaten much in the past two weeks because of nausea and vomiting and had lost four

pounds. (Id.) While Sayre’s Seroquel dose had been reduced, she had not noticed any change in her

headaches yet. (Id.)    Sayre denied any symptoms of incoordination or difficulty walking. (Id. at 618.)

On examination, Dr. Serra found no tenderness to percussion over the spine, normal muscle strength of the

upper and lower extremities, positive Hoffman’s sign on the left upper extremity, intact coordination in

the arms and legs, normal sensation and Romberg’s test, and normal gait. (Id. at 619-20.) Dr. Serra

diagnosed Sayre with migraine headaches, myelopathy, and neck pain. (Id. at 620-21.) Dr. Serra ordered

MRIs of the brain and cervical spine, and prescribed Imitrex for migraine attacks and propranolol for

prevention. (Id. at 621.)

       A May 20, 2017 cervical MRI revealed minimal posterior disc bulges at the C2/3, C3/4, and C4/5

levels, and a mild posterior disc bulge at C5/6. (Id. at 429.) The overall impression was “mild multilevel

cervical spondylosis.” (Id.)

       On July 19, 2017, Sayre saw Kauffman for follow up. (Id. at 456.) Sayre reported she was doing a

lot better than the week before, when she was not sleeping more than two hours a night because of anxious

and ruminating thoughts and family problems. (Id.) Sayre told Kauffman this week she had been sleeping

better. (Id.) Sayre reported reducing her caffeine intake helped her anxiety. (Id.) Kauffman noted Sayre

continued to struggle with emotional regulation, which Kauffman suspected was related to stressors,

traumatic brain injury, and trauma history. (Id. at 457.) Kauffman restarted Sayre on Seroquel at Sayre’s

request, but kept it at a low dose. (Id.)

       On September 21, 2017, Dr. DiLisi had completed a Physical Medical Source Statement. (Id. at

602-05.) Dr. DiLisi listed Sayre’s diagnoses as fibromyalgia, bipolar disorder, and right foot deformity



                                               6
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 7 of 26. PageID #: 821




post-accident, and described Sayre’s prognosis as fair.       (Id. at 602.)   Sayre’s symptoms included

numbness/tingling, foot pain, and fatigue, as well as daily diffuse and positional pain. (Id.) Dr. DiLisi

noted Sayre “indicates [she] walks less than a block.” (Id. at 603.) Dr. DiLisi opined Sayre could sit for

five minutes at a time and stand for five minutes at a time, and she could sit and stand/walk for a total of

less than two hours in an eight-hour workday. (Id.) Dr. DiLisi further opined Sayre needed a job that

allowed her to alternate positions at will, and Sayre would need to walk around every hour for five

minutes each time. (Id.) Sayre would need to take hourly unscheduled breaks for five minutes at a time

because of pain, paresthesias, or numbness. (Id.) Dr. DiLisi also opined Sayre would need to elevate her

legs to heart level 50% of the time in an eight-hour workday because Sayre “reports R foot numbness and

discoloration of legs.” (Id. at 604.) Dr. DiLisi further opined Sayre could never lift even less than 10

pounds because of back pain. (Id.) Sayre could never twist, stoop, crouch/squat, or climb ladders,

although she could rarely climb stairs. (Id.) Dr. DiLisi opined Sayre had “significant limitations” with

reaching, handling, and fingering, and could never reach overhead. (Id.) Dr. DiLisi deferred to Sayre’s

psychiatrist for time off task and Sayre’s ability to handle work stress. (Id. at 605.) Sayre’s impairments

would cause good days and bad days, and Dr. DiLisi opined Sayre would miss more than four days of

work a month because of her impairments. (Id.)

       On September 29, 2017, Kauffman completed a Mental Impairment Questionnaire. (Id. at 608-

09.) Kauffman listed Sayre’s diagnoses as major depression recurrent and PTSD. (Id. at 608.) Kauffman

described Sayre’s prognosis as unclear and noted her memory continued to worsen. (Id.) Kauffman

opined Sayre had no useful ability to function in the following areas: maintaining attention and

concentration for extended periods; completing a normal workday and workweek without interruptions

from psychologically based symptoms; understanding and remembering detailed instructions; accepting

instructions and responding appropriately to criticism from supervisors; and responding appropriately to



                                                7
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 8 of 26. PageID #: 822




changes in the work setting. (Id. at 608-09.) Kauffman further opined Sayre would be unable to meet

competitive standards in the following areas: carrying out detailed instructions; sustaining an ordinary

routine without special supervision; working in coordination with or in proximity to others without being

distracted by them; performing at a consistent pace without an unreasonable number and length of rest

periods; remembering locations and work-like procedures; understanding and remembering very short and

simple instructions; interacting appropriately with the general public; and getting along with coworkers or

peers without distracting them or exhibiting behavioral extremes. (Id.) Kauffman further opined Sayre’s

abilities were seriously limited, but not precluded, in the following areas: carrying out very short and

simple instructions; performing activities within a schedule; managing regular attendance and being

punctual within customary tolerances; asking simple questions or requesting assistance; maintaining

socially appropriate behavior and adhering to basic standards of neatness and cleanliness; being aware of

normal hazards and taking appropriate precautions; and setting realistic goals or making plans

independently of others. (Id.) Sayre would be off task more than 25% percent of an eight-hour workday

and would miss more than four days of work per month. (Id. at 609.)

       On November 17, 2017, Sayre saw Dr. Serra for follow up regarding her migraines and chronic

headaches. (Id. at 613.) Sayre complained of daily headaches that felt like someone was hitting her over

the head with a frying pan. (Id.) Sayre described the pain as sharp and lasting for hours, with Imitrex not

helping much. (Id.) The pain moved to the front and back of her head and felt like pressure. (Id.) Sayre

reported getting two of her typical migraines a week where she had to lay down in the dark. (Id.) Sayre

also reported continued neck pain that went down to her shoulders and upper back. (Id.) Dr. Serra noted

Sayre reported having a headache that she rated as an 8/10, but Sayre appeared in no major distress. (Id.)

On examination, Dr. Serra found normal muscle strength of the upper and lower extremities, positive

Hoffman’s sign on the left upper extremity, intact coordination in the arms and legs, and normal gait. (Id.



                                                8
        Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 9 of 26. PageID #: 823




at 615.) Sayre’s diagnoses included cervicalgia, fibromyalgia, and migraine headaches. (Id.) Dr. Serra

wrote:

                25 yo woman with prior motor vehicle accident and long standing hx of
                migraines, not responding to propranolol 80 daily. She also has chronic
                headaches, likely tension type, and neck pain, fibromyalgia. Her headaches and
                chronic pain appear to be multifactorial. MRI brain and C-spine w/o significant
                abnormalities. Besides her known hyperreflexia, her exam remains non focal.

                I will increase propranolol to 120 mg daily, but her headaches are complicated
                for me to manage at this point, so I will refer her to Dr. Reed, our headache
                specialist. She is asking for a referral to rheumatology as well for her
                fibromyalgia. She is filing for disability. She will follow with psychiatry as well.

(Id. at 616.)

         On January 22, 2018, Sayre saw Allen Segal, D.O., to establish care for her fibromyalgia and back

problems. (Id. at 506-07.) Sayre told Dr. Segal she was there for Social Security disability. (Id. at 510.)

Sayre reported her medications provided minimal relief from her symptoms. (Id.) On examination, Dr.

Segal found normal finger-nose touch, normal sensation, no weakness, and no focal findings. (Id. at 513.)

During the rheumatology examination, Dr. Segal found full range of motion, no pain, no edema, no

deformity, tight thoracic and lumbar paraspinals, normal range of motion of the cervical and lumbar spine

without pain, no active synovitis, muscle atrophy, or weakness, normal gait, and normal movement of all

extremities. (Id.) Dr. Segal noted Sayre requested a muscle relaxer her primary care physician refused to

prescribe, so he gave her a prescription for Flexeril to use when needed. (Id. at 519.)

         On March 28, 2018, Sayre saw Gheorghe Ignat, M.D., regarding her joint pain, joint stiffness, and

back and neck pain. (Id. at 524.) Dr. Ignat diagnosed Sayre with reflex sympathetic dystrophy (“RSD”),

fibromyalgia, and costochondritis. (Id.) Dr. Ignat noted that after a motor vehicle accident, Sayre was left

“with a deformed foot, and chronic pain, intermittent swelling, and purple discoloration of the foot, leg,

when she stands or sits.” (Id. at 525.) Sayre also complained of knee pain when standing or walking.

(Id.)    Dr. Ignat noted Sayre was unable to work.           (Id.)   On examination, Dr. Ignat found purple


                                                     9
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 10 of 26. PageID #: 824




discoloration of the right foot, increased sweating, and allodynia, normal muscle strength of the upper and

lower extremities, normal sensation, and no edema. (Id.) During the rheumatology examination, Dr. Ignat

found normal flexion, extension, and lateral bending of the cervical spine, normal range of motion and no

tenderness of the lumbar spine, negative straight leg raise, normal range of motion and no tenderness of

the anatomical landmarks of the shoulders, normal range of motion of the elbows and hands, normal range

of motion and no trochanteric bursa tenderness of the hips, normal range of motion and tenderness of the

knees, normal range of motion and no pain or swelling of the ankles, and “severe” deformity of the right

foot with ankylosis in most of the joints. (Id. at 525-26.) Dr. Ignat wrote the following regarding

fibromyalgia tender points: “trapezius, second ribs, lateral epicondyles, greater trochanter, knees, gluteal,

para spinal cervical lumbar.” (Id. at 526.)

       On April 11, 2018, Sayre saw Dr. Ignat for follow up. (Id. at 521.) During this visit, Dr. Ignat

added the diagnosis of abnormal antinuclear antibody titer. (Id.) Dr. Ignat noted Sayre had low Vitamin

D, positive ANA, and normal ESR and CRP. (Id. at 522.) Sayre complained of new left arm pain and

numbness. (Id.)     Dr. Ignat’s examination findings, including fibromyalgia tender points, remained

unchanged from Sayre’s January 2018 visit. (Id. at 522-23.)

       On October 16, 2018, saw David Brager, APRN, CNP, for a follow up visit. (Id. at 629.) Sayre

reported her sleep was better, although she had trouble falling asleep and staying asleep. (Id.) Sayre

described her appetite as “okay” and told Brager she ate one meal a day. (Id.) Brager described Sayre’s

mood as irritable because of her boyfriend, being stressed out, and a lot of things going on with her

family. (Id.) Sayre reported “not missing many doses” of her medication during the week, and felt her

medications were working well.        (Id.)   Sayre denied suicidal and homicidal ideation.       (Id.)   On

examination, Brager found Sayre was generally relaxed and engaged with an appropriate affect, calm

motor activity, unremarkable speech, good eye contact, neutral reported mood, unremarkable thought



                                                10
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 11 of 26. PageID #: 825




content and process, unremarkable perception, appropriate insight and judgment, grossly intact memory,

and average intellect. (Id. at 630.)

       On January 9, 2019, Dr. Ignat completed a Physical Medical Source Statement. (Id. at 591-96.)

Dr. Ignat listed Sayre’s diagnoses as anxiety, depression, RSD, and fibromyalgia. (Id. at 591.) Dr. Ignat

noted Sayre was unable to work because of right knee pain, swelling, and right leg pain. (Id.) Dr. Ignat

opined Sayre could sit for ten minutes, stand for ten minutes, and sit and stand/walk for a total of less than

two hours in an eight-hour workday. (Id. at 593.) Dr. Ignat further opined Sayre did not need to walk

around during an eight-hour workday. (Id.) Sayre would need to take unscheduled two hour breaks every

half an hour because of muscle weakness and pain, paresthesias, and numbness. (Id.) Dr. Ignat opined

Sayre would need to elevate her legs to thirty degrees for 80% of an eight-hour workday because of

numbness and pain. (Id. at 593-94.) Sayre could occasionally lift less than 10 pounds, rarely lift ten

pounds, and never lift greater than 10 pounds. (Id. at 594.) Dr. Ignat opined Sayre had significant

limitations in reaching, handling, and fingering. (Id.) Sayre could grasp, turn, and twist objects, perform

fine manipulation, and reach overhead for 10% of an eight-hour workday. (Id.) Sayre could reach in front

of her body for 20% of an eight-hour workday. (Id.) Dr. Ignat opined Sayre would be off task 25% or

more during an eight-hour workday and was incapable of even low stress work because of her history.

(Id. at 594, 596.) Dr. Ignat further opined Sayre would have good days and bad days and would miss

more than four days of work a month. (Id. at 596.)

         On January 16, 2019, Sayre saw Elizabeth Pettit, APRN, PMHNP-BC, for a follow up visit. (Id.

 at 634.) Sayre reported she had been adherent to her prescriptions. (Id.) Sayre reported her sleep was

 better, although she had trouble falling asleep and staying asleep at times. (Id.) Sayre described her

 appetite as “okay” and told Pettit she ate one meal a day. (Id.) Pettit described Sayre’s mood as irritable

 because of being stressed out and a lot of things going on with her family. (Id.) Sayre reported “not



                                                11
   Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 12 of 26. PageID #: 826




missing many doses” of her medication during the week, and felt her medications were working well

most of the time. (Id.) Pettit noted Sayre met the criteria for PTSD and generalized anxiety disorder.

(Id.) Sayre denied suicidal and homicidal ideation. (Id. at 635.) On examination, Pettit found Sayre had

an appropriate appearance and hygiene with a steady, slow, and purposeful gait because of her foot and

back pains. (Id. at 635.) Sayre was generally relaxed and engaged with an appropriate affect, calm

motor activity, unremarkable speech, good eye contact, neutral reported mood, unremarkable thought

content and process, unremarkable perception, appropriate insight and judgment, grossly intact memory,

and average intellect. (Id.) Pettit found no internal stimulation and noted no delusions were noted or

expressed. (Id. at 636.) Sayre reported she was “feeling ready to do more and feel better about

[herself].” (Id.)

       That same day, Pettit completed a Mental Impairment Questionnaire. (Id. at 598-600.) Sayre’s

diagnoses included major depressive disorder, recurrent, PTSD, and generalized anxiety disorder. (Id. at

598.) Pettit described Sayre’s prognosis as limited. (Id.) Pettit opined Sayre would be unable to meet

competitive standards in the following areas: asking simple questions or requesting assistance and

accepting instructions and responding appropriately to criticism from supervisors. (Id. at 600.) Pettit

further opined Sayre’s abilities were seriously limited, but not precluded, in the following areas: carrying

out detailed instructions; maintaining attention and concentration for extended periods; completing a

normal workday and workweek without interruptions from psychologically based symptoms; performing

at a consistent pace without an unreasonable number and length of rest periods; remembering locations

and work-like procedures; understanding and remembering detailed instructions; interacting

appropriately with the general public; getting along with coworkers or peers without distracting them or

exhibiting behavior extremes; and maintaining socially appropriate behavior and adhering to basic

standards of neatness and cleanliness. (Id. at 598, 600.) Pettit further opined Sayre would have limited



                                               12
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 13 of 26. PageID #: 827




 but satisfactory abilities in the following areas: carrying out very short and simple instructions; managing

 regular attendance and being punctual within customary intolerances; sustaining an ordinary routine

 without special supervision; working in coordination with or in proximity to others without being

 distracted by them; understanding and remembering very short and simple instructions; responding

 appropriately to changes in the work setting; being aware of normal hazards and taking appropriate

 precautions; and setting realistic goals or make plans independently of others. (Id.) Pettit stated it was

 unknown how often Sayre would be absent from work and estimated Sayre would be off-task 25% of an

 eight-hour workday but noted she was not able to quantify the amount. (Id. at 600.)

C.     State Agency Reports

       1.       Mental Impairments

       On October 26, 2017, Karen Terry, Ph.D., found Sayre had moderate limitations in her abilities to:

understand, remember, or apply information; interact with others; concentrate, persist, or maintain pace;

and adapt or manage oneself. (Id. at 130.) Dr. Terry stated the previous ALJ’s PRTF was not being

adopted because there had been a change to the policies and procedures used to evaluate psychological

symptoms. (Id.) Dr. Terry opined Sayre had the ability to understand, remember, and carry out simple

and occasionally complex tasks. (Id. at 134.) She could “maintain attention, make simple decisions, and

adequately adhere to a schedule in a work environment without strict time limitations or production

demands.” (Id.) Sayre could relate adequately on a superficial basis in a work environment with

infrequent public contact, minimal interaction with coworkers, and no over-the-shoulder supervision. (Id.)

Dr. Terry further opined Sayre could complete tasks where there is no more than occasional change and

where changes can be explained. (Id.) Dr. Terry stated the MRFC was an adoption of the previous ALJ

decision based on AR 98-4. (Id.)




                                                13
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 14 of 26. PageID #: 828




        On May 23, 2018, Cynthia Waggoner, Psy.D., affirmed these findings on reconsideration. (Id. at

153.)

        2.        Physical Impairments

        On October 9, 2017, Leigh Thomas, M.D., opined that Sayre could lift 20 pounds occasionally and

10 pounds frequently, stand/walk for a total of four hours per workday, and sit for about six hours in an

eight-hour workday. (Id. at 132.) Sayre could not operate foot controls with her right lower extremity.

(Id.) Dr. Thomas opined Sayre could occasionally climb ramps/stairs but could never climb ladders,

ropes, or scaffolds. (Id. at 133.) Sayre’s ability to balance, stoop, kneel, crouch, and crawl was unlimited.

(Id.) Sayre must avoid exposure to workplace hazards. (Id. at 134.) Dr. Thomas stated the previous

ALJ’s RFC was not being adopted because of Sayre’s new diagnosis of cervical spine spondylosis, but

noted the limitations opined “closely mirror[ed] the limitations set by the ALJ.” (Id.)

        On May 24, 2018, William Bolz, M.D., on reconsideration noted updated medical records had

been received which showed severe right foot deformity with ankylosis of most joints, fibromyalgia, and

tender points. (Id. at 152.) As a result, Dr. Bolz limited Sayre to frequent balancing, crouching, and

crawling. (Id. at 153.)

D.      Hearing Testimony

        During the March 20, 2019 hearing, Sayre testified to the following:

        •    Sayre testified her conditions had remained the same since 2016; they had not
             worsened or improved. (Id. at 74.) However, she had a new diagnosis of RSD. (Id.
             at 75.)

        •    Her right leg swells from her knee down into her calves, and her foot swells
             sometimes too. (Id.) She has osteochondritis desiccant in her right knee. (Id.) She
             does not have a lot of blood flow, and because she has no cartilage and a hole in her
             kneecap, she has bad circulation. (Id.) Her leg goes purple within five minutes of
             sitting or standing. (Id.) She cannot even do the dishes. (Id. at 76.) When her leg
             goes purple, she loses all feeling in her toes. (Id.) Her right foot felt numb during the
             hearing. (Id.) Elevating her leg to heart level alleviates the swelling. (Id.) She has
             to elevate her foot all day. (Id.) When her foot gets cold, she loses feeling in her


                                                  14
Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 15 of 26. PageID #: 829




      foot, and needs to sit and rub it or put it in very hot water to get feeling back in her
      foot. (Id.)

  •   She does not do anything all day. (Id.) She lays in her room all the time watching
      TV. (Id. at 77.) She has to wear very light shoes and cannot have them tied very
      tight or it causes her to lose feeling in her feet and makes her toes go numb. (Id.)
      She cannot walk flat on her foot and has to walk on the outside of her foot. (Id.) Her
      surgeon had to use putty plaster to build her foot back up so she could even wear
      shoes. (Id.) She cannot stand in the shower and has to use a shower chair. (Id. at 78.)
      It is hard for her to brush her hair because of her neck pain. (Id.) Her mom takes
      care of her every day. (Id.) She does not cook. (Id.) She cannot drive because it is
      her right foot that is deformed. (Id.) She lives with her mother. (Id.)

  •   She has pain every day. (Id.) She has pain throughout her whole body because of
      her fibromyalgia and then injuring her neck, spine, and right hip in the accident. (Id.)
      Her pain is an 8-9/10 most days. (Id. at 79.)

  •   She cannot work a sit-down job or a job that allowed her to alternate between sitting
      and standing because she cannot sit without elevating her leg, or else her leg goes
      purple and she loses feeling in her whole foot. (Id.) She cannot stand for long
      periods of time. (Id. at 80.) She cannot move around very well and needs to be
      careful about how she steps because of her foot injury. (Id.)

  •   Helicopters and sirens cause her to flash back to her accident. (Id. at 81.) She gets
      anxiety or panic attacks when she hears them; she starts to hyperventilate, and her
      chest feels tight. (Id.) She is depressed all the time and cries a lot. (Id. at 82.) She
      cannot focus on any one thing for too long, and her mind bounces around from one
      thing to the next. (Id.) She has short-term memory problems since the accident. (Id.
      at 83.)

  The ALJ then posed the following hypothetical question:

      All right. Mr. Anderson, assume an individual who can engage in light exertion,
      but is limited to standing and/or walking up to four hours a day; this individual
      can occasionally climb ramps and stairs; never climb ladders, ropes, or scaffolds;
      cannot operate foot controls with the right lower extremity; should avoid
      exposure to workplace hazards defined as industrial machinery, unprotected
      heights, commercial driving, and uneven terrain; this individual – I’m also going
      to add avoid concentrated exposure to extreme cold, heat, humidity, and wetness;
      as for mental, this individual is limited to simple, routine, type work; no
      mechanized work for – no mechanized pace I should say, no mechanized pace –
      i.e., no piece-rate type work; can interact with others to speak, signal, take
      instructions, and serve; can adjust up to occasional changes – you know what, I
      think routine says it all, so I’m not going to provide that additional. I think it’s
      just superfluous. Limited to simple, routine work; no mechanized pace; no
      piece-rate type work; can interact with others to speak, signal, take instructions,
      and serve. Mr. Anderson, are there any jobs for such an individual?

                                          15
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 16 of 26. PageID #: 830




(Id. at 83-84.)

       The VE testified the hypothetical individual would be able to perform representative jobs in the

economy, such as mail clerk, electronics worker, and inspector and hand packager. (Id. at 84.) The VE

further testified these jobs could be done sitting or standing. (Id.)

       The ALJ then modified the hypothetical to change the exertion level to sedentary. (Id.) The VE

testified the hypothetical individual could perform representative jobs in the economy, such as touch-up

screener, ampoule sealer, and patcher. (Id. at 84-85.)

       The ALJ next modified the hypothetical to state the hypothetical individual would be off task up to

15% of the workday. (Id. at 85.) The VE testified up to 15% off task during the workday would be

tolerated, but anything beyond that was work preclusive. (Id. at 86.)

       The ALJ then modified the hypothetical to state the hypothetical individual would miss one

workday a month, would come in late one day a month, and would leave work early one day a month.

(Id.) The VE testified such absences would exceed acceptable tolerance. (Id.)

                             III.    STANDARD FOR DISABILITY

       A disabled claimant may be entitled to receive SSI benefits. 20 C.F.R. § 416.905; Kirk v. Sec’y of

Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). To receive SSI benefits, a claimant must meet

certain income and resource limitations. 20 C.F.R. §§ 416.1100, 416.1201.

       The Commissioner reaches a determination as to whether a claimant is disabled by way of a five-

stage process. 20 C.F.R. § 416.920(a)(4). See also Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th

Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First, the claimant must demonstrate

that she is not currently engaged in “substantial gainful activity” at the time of the disability application.

20 C.F.R. § 416.920(b). Second, the claimant must show that she suffers from a “severe impairment” in

order to warrant a finding of disability. 20 C.F.R. § 416.920(c). A “severe impairment” is one that


                                                  16
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 17 of 26. PageID #: 831




“significantly limits . . . physical or mental ability to do basic work activities.” Abbot, 905 F.2d at 923.

Third, if the claimant is not performing substantial gainful activity, has a severe impairment that is

expected to last for at least twelve months, and the impairment, or combination of impairments, meets or

medically equals a required listing under 20 CFR Part 404, Subpart P, Appendix 1, the claimant is

presumed to be disabled regardless of age, education or work experience. See 20 C.F.R. § 416.920(d).

Fourth, if the claimant’s impairment or combination of impairments does not prevent her from doing her

past relevant work, the claimant is not disabled. 20 C.F.R. § 416.920(e)-(f). For the fifth and final step,

even if the claimant’s impairment does prevent her from doing her past relevant work, if other work exists

in the national economy that the claimant can perform, the claimant is not disabled.            20 C.F.R. §

416.920(g).

                    IV. SUMMARY OF COMMISSIONER’S DECISION

       The ALJ made the following findings of fact and conclusions of law:

       1.      The claimant has not engaged in substantial gainful activity since August 22,
               2017, the application date (20 CFR 416.971 et seq.).

       2.      The claimant has the following severe impairments: partial amputation of right
               great toe and first metatarsal; osteochondritis; complex regional pain syndrome;
               headaches; major depressive disorder; and anxiety (20 CFR 416.920(c)).

       3.      The claimant does not have an impairment or combination of impairments that
               meets or medically equals the severity of one of the listed impairments in 20 CFR
               Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

       4.      After careful consideration of the entire record, the undersigned finds that the
               claimant has the residual functional capacity to perform light work as defined in
               20 CFR 416.967(b) except she is limited to standing or walking up to 4 hours a
               day; occasionally climb ramps and stairs; never climb ladders, ropes, or scaffolds;
               cannot operate foot controls with the right lower extremity, must avoid exposure
               to workplace hazards defined as industrial machinery, unprotected heights,
               commercial driving, and uneven terrain; and avoid concentrated exposure to
               extreme cold, heat, humidity, and wetness. Regarding her mental limitations, the
               claimant is limited to simple routine type work, no mechanized pace, i.e., no piece
               rate type work; and can interact with others to speak, signal, take instructions, and
               serve.


                                                17
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 18 of 26. PageID #: 832




       5.      The claimant has no past relevant work (20 CFR 416.965).

       6.      The claimant was born on August **, 1992 and was 24 years old, which is
               defined as a younger individual age 18-49, on the date the application was filed
               (20 CFR 416.963).

       7.      The claimant has at least a high school education and is able to communicate in
               English (20 CFR 416.964).

       8.      Transferability of job skills is not an issue because the claimant does not have
               past relevant work (20 CFR 416.968).

       9.      Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the national
               economy that the claimant can perform (20 CFR 416.969 and 416.969a).

       10.     The claimant has not been under a disability, as defined in the Social Security
               Act, since August 22, 2017, the date the application was filed (20 CFR
               416.920(g)).

(Tr. 19-33.)

                                 V. STANDARD OF REVIEW

        The Social Security Act authorizes narrow judicial review of the final decision of the Social

Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011).

Specifically, this Court’s review is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards. See Ealy v. Comm’r

of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir.

2009). Substantial evidence has been defined as “‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y

of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). In determining whether an ALJ’s findings

are supported by substantial evidence, the Court does not review the evidence de novo, make credibility

determinations, or weigh the evidence. Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989).

                                                18
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 19 of 26. PageID #: 833




       Review of the Commissioner’s decision must be based on the record as a whole. Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner are not subject

to reversal, however, merely because there exists in the record substantial evidence to support a different

conclusion. Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir.2001) (citing Mullen v. Bowen, 800 F.2d 535,

545 (6th Cir. 1986)); see also Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999) (“Even if

the evidence could also support another conclusion, the decision of the Administrative Law Judge must

stand if the evidence could reasonably support the conclusion reached.”). This is so because there is a

“zone of choice” within which the Commissioner can act, without the fear of court interference. Mullen,

800 F.2d at 545 (citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by substantial

evidence, the Court must determine whether proper legal standards were applied. Failure of the

Commissioner to apply the correct legal standards as promulgated by the regulations is grounds for

reversal. See, e.g., White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009); Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence, however, a

decision of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”).

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough evidence in the

record to support the decision, [where] the reasons given by the trier of fact do not build an accurate and

logical bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996); accord Shrader v. Astrue, No.

11-1300, 2012 WL 5383120, at *6 (E.D. Mich. Nov. 1, 2012) (“If relevant evidence is not mentioned, the

Court cannot determine if it was discounted or merely overlooked.”); McHugh v. Astrue, No. 1:10-cv-734,




                                                 19
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 20 of 26. PageID #: 834




2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v. Astrue, No. 2:10-CV-017, 2010 WL 2837260

(E.D. Tenn. July 19, 2010); Hook v. Astrue, 2010 WL 2929562 (N.D. Ohio July 9, 2010).

                                         VI. ANALYSIS

       In asserting the ALJ failed to “properly evaluate the cumulative evidence in the record,” Sayre

asserts the ALJ erred in determining her fibromyalgia was not a medically determinable impairment.

(Doc. No. 13 at 15-16.) Sayre maintains that since treatment notes from Dr. Ignat showed fourteen of the

requisite tender points, her fibromyalgia and related pain “should have been considered severe

impairments.” (Doc. No. 15 at 2.)

       The Commissioner responds that the ALJ found Dr. Ignat’s fibromyalgia diagnosis did not meet

the criteria in Social Security Ruling (“SSR”) 12-2p after “correctly not[ing] that Dr. Ignat did not identify

the required 11 out of 18 tender points required to satisfy the ruling.” (Doc. No. 14 at 14-15.) The

Commissioner further argues that Sayre “does not even attempt to argue that she meets the other criteria

outlined in SSR 12-2p.” (Id. at 15.) For these reasons, the Commissioner maintains, substantial evidence

supports the ALJ’s finding that fibromyalgia was not a severe impairment. (Id.)

       The Social Security Act defines a disability as “an inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). A medically determinable impairment is one that results from

anatomical, physiological, or psychological abnormalities which can be shown by medically acceptable

clinical and laboratory techniques. See 20 CFR § 416.921; Social Security Ruling (“SSR”) 96–4P, 1996

WL 374187, at *1 (SSA July 2, 1996). A physical or mental impairment must be established by medical

evidence consisting of signs, symptoms and laboratory findings. Id.




                                                20
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 21 of 26. PageID #: 835




       The claimant bears the burden of establishing the existence of a medically determinable

impairment. See 42 U.S.C. § 423(d)(5)(A) (“An individual shall not be considered to be under a disability

unless he furnishes such medical and other evidence thereof as the Secretary may require.”) See also

Kavalousky v. Colvin, No. 5:12-CV-2162, 2013 WL 1910433, at *7 (N.D. Ohio April 19, 2013), report

and recommendation adopted by 2013 WL 1910843 (N.D. Ohio May 8, 2013).

       Here, the ALJ determined, at Step Two, that Sayre suffered from the severe impairments of partial

amputation of right great toe and first metatarsal, osteochondritis, complex regional pain syndrome,

headaches, major depressive disorder, and anxiety. (Tr. 20.) The ALJ determined Sayre’s fibromyalgia

did not constitute a “medically determinable impairment” for the following reasons:

           The claimant also alleges that she has disabling symptoms from fibromyalgia,
           and has reported this condition to several providers (5F/3; 6F/9; 7F/2-3, 5; 9F/l).
           In evaluating cases involving possible involvement of fibromyalgia, the
           undersigned is guided by SSR 12-2p. The law recognizes two different
           diagnostic criteria. The first requires 11 positive tender points out of 18, a three
           month history of generalized pain, and evidence that other disorders had been
           excluded. The second requires a history of widespread pain, repeated
           manifestation of at least six fibromyalgia signs or symptoms, and evidence that
           other disorders had been excluded. In addition, the diagnosing physician must
           have done a review of the claimant’s record. (SSR 12- 2p) In this case, there is
           no evidence to support the required findings pursuant to SSR 12-2p. Specifically,
           the undersigned notes that Dr. Ignat includes a note from March 28, 2018 and
           April 11, 2018 appointments indicating the following Fibromyalgia tender
           points: “trapezius, second ribs, lateral epicondyles, greater tronchanter, knees,
           gluteal, para spinal cervical lumbar” (B9F; Bl0F; Bl 7F). However, Dr. Ignat’s
           note does not identify the required 11 out of 18 tenderpoints to satisfy the
           diagnostic criteria for fibromyalgia pursuant to SSR 12-2p. Furthermore, Dr.
           Ignat’s notes are inconsistent with the physical examination findings from the
           same appointments where he notes shoulder range of motion is normal, no
           tenderness of anatomical landmarks in the shoulders; hips have a normal range of
           motion and no trochanteric bursa tenderness; and her knees have no effusions,
           present tenderness, normal alignment and range of motion (Bl0F/22-23; Bl 7F/5-
           7). As such, the undersigned must find that the evidence of record taken as a
           whole does not support a finding of fibromyalgia as a medically determinable
           impairment.

(Id.) The only additional mention of fibromyalgia in the decision is the following statement in the ALJ’s

RFC analysis: “The claimant also reports having been diagnosed with fibromyalgia at age 12, however as
                                               21
     Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 22 of 26. PageID #: 836




discussed above the records do not support a diagnosis for fibromyalgia per SSR 12-2p (B26F/11).” (Id.

at 24.)

          The Court finds the ALJ failed to properly analyze Sayre’s fibromyalgia. Social Security Ruling

(“SSR”) 12-2p describes fibromyalgia (“FM”) as “a complex medical condition characterized primarily by

widespread pain in the joints, muscles, tendons, or nearby soft tissues that has persisted for at least 3

months.” SSR 12–2p, 2012 WL 3104869, at *2. SSR 12–2p explains fibromyalgia is a “common

syndrome” and that a person’s symptoms must be considered when the agency decides if the individual

has a medically determinable impairment (“MDI”) of fibromyalgia (“FM”). Id. Pursuant to the Ruling,

“FM is an MDI when it is established by appropriate medical evidence,” and the disease “can be the basis

for a finding of disability.” Id. Only a licensed physician can provide evidence of an MDI of FM, but the

physician’s diagnosis alone is insufficient. Id. Rather, the evidence must “document that the physician

reviewed the person’s medical history and conducted a physical exam.” Id. The agency will “review the

physician's treatment notes to see if they are consistent with the diagnosis of FM, determine whether the

person’s symptoms have improved, worsened, or remained stable over time, and establish the physician’s

assessment over time of the person’s physical strength and functional abilities.” Id.

          The Agency will find that a person has a medically determinable impairment of fibromyalgia if a

physician diagnosed fibromyalgia and provides the evidence described under § II.A or § II.B of the

Ruling, and the physician’s diagnosis is not inconsistent with the other evidence in the individual’s case

record. Id. Under § II.A, the agency “may find that a person has an MDI of FM if he or she has all three

of the following”:

          1.      A history of widespread pain-that is, pain in all quadrants of the body (the right
                  and left sides of the body, both above and below the waist) and axial skeletal
                  pain (the cervical spine, anterior chest, thoracic spine, or low back) that has
                  persisted (or that persisted) for at least 3 months and which “may fluctuate in
                  intensity and may not always be present;”



                                                 22
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 23 of 26. PageID #: 837




       2.       “At least 11 positive tender points on physical examination” which must be
                found in specified locations;3 and

       3.       Evidence that other physical and mental disorders that could cause the
                symptoms or signs were excluded, such as “imaging and other laboratory tests
                (for example, complete blood counts, erythrocyte sedimentation rate, anti-
                nuclear antibody, thyroid function, and rheumatoid factor).”

Id. at **2–3. Alternatively, a person may be found to have a medically determinable impairment of

fibromyalgia under § II.B of SSR 12-2p if he has all three of the following criteria:

       1. A history of widespread pain as described under § II. A;

       2. “Repeated manifestations of six or more FM symptoms, signs, or co-occurring
          conditions, especially manifestations of fatigue, cognitive or memory problems
          (‘fibro fog’), waking unrefreshed, depression, anxiety disorder, or irritable bowel
          syndrome;” and

       3. Evidence that “other disorders that could cause these repeated manifestations of
          symptoms, signs, or co-occurring conditions were excluded.”

Id. at *3. Co-occurring conditions include “anxiety disorder, chronic fatigue syndrome, irritable bladder

syndrome, interstitial cystitis, temporomandibular joint disorder, gastroesophageal reflux disorder,

migraine, or restless leg syndrome.” Id. at n.10.

       Here, in a blanket statement, the ALJ found Dr. Ignat’s treatment notes detailing Sayre’s tender

points did not show 11 out of 18 tender points as required; however, the ALJ failed to explain how that

was the case considering the number of locations Dr. Ignat found tender points. (Tr. 20.)



3
  SSR 12–2p requires a finding of “[a]t least 11 positive tender points [which] must be found bilaterally
(on the left and right sides of the body) and both above and below the waist” and which are located on
each side of the body. SSR 12–2p, 2012 WL 3104869, at *3. The tender points are located at the
following 18 sites: occiput (base of the skull); low cervical spine (back and side of the neck); trapezius
muscle (shoulder); supraspinatus muscle (near the shoulder blade); second rib (top of the rib cage near the
sternum or breast bone); lateral epicondyle (outer aspect of the elbow); gluteal (top of the buttock); greater
trochanter (below the hip); and inner aspect of the knee. Id. The Ruling provides that in performing the
testing, “the physician should perform digital palpation with an approximate force of 9 pounds
(approximately the amount of pressure needed to blanch the thumbnail of the examiner). The physician
considers a tender point to be positive if the person experiences any pain when applying this amount of
pressure to the site.” Id. at § II.A.2.b.
                                                23
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 24 of 26. PageID #: 838




       While the ALJ further found Dr. Ignat’s treatment notes inconsistent with the physical examination

Dr. Ignat performed, the ALJ’s explanation for such a determination is inadequate and fails to build the

requisite accurate and logical bridge from the evidence to the ALJ’s conclusion. First, it is unclear to the

Court, without more, how Dr. Ignat’s findings of “no tenderness of anatomical landmarks in the

shoulders” and “no trochanteric bursa tenderness” is inconsistent with his finding tender points of the

trapezius and greater trochanter. (See id.) Second, contrary to the ALJ’s determination, on examination

Dr. Ignat found tenderness present in the knees. (Id. at 20, 525-26.) Finally, the ALJ relied on the normal

range of motion of the shoulders, hips, and knees to support her conclusion that Dr. Ignat’s exam findings

undercut his treatment notes. (Id. at 20.) It is clear, however, that the lack of “objective” medical

evidence is not unusual, but rather the norm in fibromyalgia cases. See Rogers v. Comm’r of Soc. Sec.,

486 F.3d 234, 244 (6th Cir. 2007) (noting that CT scans, x-rays, and minor abnormalities “are not highly

relevant in diagnosing [fibromyalgia] or its severity”); Preston v. Sec’y of Health & Human Svcs., 854

F.2d 815, 817-818 (6th Cir. 1988) (stating that “[t]here are no objective tests which can conclusively

confirm” fibromyalgia); Keating v. Comm’r of Soc. Sec., No. 3:13-CV-487, 2014 WL 1238611, at *6

(N.D. Ohio March 25, 2014) (“This circuit has recognized that symptoms of fibromyalgia are often not

supportable by objective medical evidence”); Schlote v. Astrue, No. 1:11-cv-01735, 2012 WL 1965765, at

*6 (N.D. Ohio May 31, 2012). Similarly, the fact that physical examinations often yielded normal

findings is not necessarily inconsistent with fibromyalgia. Indeed, the Sixth Circuit has repeatedly and

consistently recognized that fibromyalgia patients typically “manifest normal muscle strength and

neurological reactions and have a full range of motion.” Kalmbach v. Comm’r of Soc. Sec., 409 F. App’x

852, 861-862 (6th Cir. 2011) (citing Preston, 854 F.2d at 820). See also Starcher v. Comm’r of Soc. Sec.,

No. 2:15-cv-3113, 2016 WL 5929048, at *6 (S.D. Ohio Oct. 12, 2016) (“As SSR 12-2p indicates, and as

the case law has established, a fibromyalgia sufferer can present to a physician without any significant



                                               24
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 25 of 26. PageID #: 839




objective signs or symptoms.”); Minor v. Comm’r of Soc. Sec., 513 F. App’x 417, 434 (6th Cir. 2013)

(noting fibromyalgia claimants “demonstrate normal muscle strength and neurological reactions and can

have a full range of motion”); Keating, 2014 WL 1238611, at *6.

       Moreover, the ALJ failed to consider whether the medical evidence demonstrated Sayre satisfied

the criteria for fibromyalgia under § II.B of SSR 12-2p.4 Under that section, a claimant’s fibromyalgia is

considered an MDI if she has (1) a history of widespread pain; (2) “repeated manifestations of six or more

[fibromyalgia] symptoms, signs, or co-occurring conditions, especially manifestations of fatigue,

cognitive or memory problems (‘fibro fog’), waking unrefreshed, depression, anxiety disorder, or irritable

bowel syndrome;” and (3) evidence that other disorders that could cause these repeated manifestations of

symptoms, signs, or co-occurring conditions were excluded. The ALJ’s failure to consider whether Sayre

satisfied the criteria set forth in § II.B is problematic because there is evidence in the treatment records

that could support such a finding, including evidence documenting Sayre’s long-standing complaints of

all-over body pain, migraines, fatigue, depression, anxiety, and memory problems. (See, e.g., Tr. 297-98,

435, 441, 443, 447-48, 452, 456, 524-25, 613, 629.)

       As this Court has noted on previous occasions, “[it] is incumbent upon the ALJ to apply the correct

standard under existing Sixth Circuit precedent” when evaluating fibromyalgia claims. Schlote, 2012 WL

1965765, at *6. Here, the ALJ failed to properly analyze Sayre’s fibromyalgia at Step Two, which, in

turn, improperly influenced the ALJ’s analysis of Sayre’s limitations in her RFC analysis. As other courts

have explained, “[t]he error is therefore not harmless, or, at least, the Commissioner has not carried the

burden of showing that it was, and a remand is required in order for the ALJ properly to evaluate the case




4
  While the Commissioner argues Sayre failed to assert she met the other diagnostic criteria, the
Commissioner does not – and indeed, cannot – offer any explanation excusing the ALJ’s failure to
consider this portion of SSR 12-2p.
                                               25
    Case: 1:20-cv-01400-JDG Doc #: 16 Filed: 04/09/21 26 of 26. PageID #: 840




in light of the diagnosis of fibromyalgia.” Starcher, 2016 WL 5929048, at *6. See also Howell, 2018 WL

565682, at *12.

       Accordingly, this matter is remanded for further evaluation of Sayre’s fibromyalgia as a medically

determinable impairment and to re-evaluate the physical limitations in the RFC.

       As this matter is being remanded for further proceedings for proper consideration of the record,

and in the interests of judicial economy, the Court will not address Sayre’s remaining assignments of error

                                      VII. CONCLUSION

       For the foregoing reasons, the Commissioner’s final decision is VACATED AND REMANDED

FOR FURTHER CONSIDERATION CONSISTENT WITH THIS OPINION.

       IT IS SO ORDERED.


Date: April 9, 2021                                    s/ Jonathan Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge




                                               26
